DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, in regards to Claims 3 and 4, the Specification lacks written description support for the claim limitation "the third enzymatic property comprises crosslinking, the third portion being cross-linked" and "the second enzymatic property comprises crosslinking, the second portion being cross-linked, and the third portion being cross-linked by an amount different from the second portion". More particularly, the Examiner finds the disclosure has nothing supporting cross-linked enzymes, and understands that cross-linking does not actually affect an enzymatic property. If done, it would merely prevent enzymes from escaping the area, it wouldn’t be functionally linked nor actually affect any of its enzymatic qualities. In regards to Claim 5, the Examiner did not find written description support for the claim limitation "wherein the third portion has a lower content of the hydrophilic species than the second portion".  In regards to Claim 11, written description support cannot be found for the claim limitation "the first enzymatic property and the second enzymatic property are equivalent" and the Examiner would appreciate Applicant pointing out where such support is found in the Specification. 

Claims 1, 3-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to Claim 1, the claim limitation "the third enzymatic property differs from the first enzymatic property or the second enzymatic property" is indefinite because the metes and bounds of a third property is by definition different from a first property and a second property, but the instant limitation confuses a third property 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to Claim 5, the claim limitation “wherein the property is a content of a hydrophilic species” is indefinite since the metes and bounds are uncertain because the Specification does not define the content of a hydrophilic species as a enzymatic property, but rather describes in a second aspect of the invention, the membrane has a reduced content of a hydrophilic species in the first portion (see para. 0009).  Contrary to Applicant's statement, "a content of a hydrophilic" is not clearly understood as a property of membrane or portion thereof as "property" is defined in the specification. In fact, both cross-linking and the content of hydrophilic species pertains more to permeability than an enzymatic property. Moreover, an explicit definition of enzymatic properties is not found, but rather what is disclose for enzymatic properties is simply different types of enzymes being used (or even compared to no enzymes) (see for example published Specification, para. [0069]). Clarification and/or correction is respectfully requested.  

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to Claim 11, it is unclear how the first and second enzymatic properties could be equivalent if claim 1 requires that they have different enzymes altogether.  Clarification and/or correction is respectfully requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8, 9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20090177056 to Say et al. (Say).

In regards to Claim 1, Say In regards to Claims 1, Say teaches a continuous analyte sensor, comprising: a first working electrode; a second working electrode; and a membrane comprising: a first portion comprising a first enzyme, the first portion overlying at least part of the first working electrode and having a first permeability and a first enzymatic property;  a second portion comprising a second enzyme different than the first enzyme, the second portion overlying at least part of the second working electrode and having a second permeability and a second enzymatic property; (see entire document, for example Clam 188 "A continuous glucose sensor configured and arranged for insertion into a host and for detecting glucose in the host, the sensor comprising: a first working electrode comprising a first electroactive surface disposed beneath an active enzymatic portion of a sensor membrane, wherein the first electroactive surface is configured to measure a measurable species; a second working electrode comprising a second electroactive surface disposed beneath at least one of an inactive enzymatic portion of the sensor membrane and a non-enzymatic portion of the sensor membrane, wherein the second electroactive surface is configured to measure said measurable species, and wherein the first electroactive surface and the second electroactive surface are spaced within a crosstalk distance of the measurable species…") and a third portion located between the first and second working electrodes, 


In regards to Claim 3, Say teaches the third enzymatic property comprises crosslinking, the third portion being cross-linked (see entire document, for example para. 0101 “cross-linking”; and para. 0142). 

In regards to Claims 8 and 9, Say teaches the byproduct comprises hydrogen peroxide (Claim 8) and the scavenging material comprises peroxidase or catalase (Claim 9) (see entire document, for example para. 0126 “A second sensing layer 63 is provided directly on the working electrode 58a and contains a peroxidase enzyme and an electron transfer agent to generate a signal at the electrode in response to the hydrogen peroxide.” and para. 0168). 

In regards to Claim 11, Say teaches at least one of the first permeability and the second permeability are equivalent or the first enzymatic property and the second enzymatic property are equivalent (see entire document, for example para. 0238 " the output signals and/or analyzed data derived using the two or more working electrodes 58 may be compared to determine if the signals from the working electrodes agree within a desired level of tolerance" and Claim 204 " the third resistance domain is configured such that a sensitivity of each of the first signal and the second signal is substantially equivalent" and Claim 211). 
In regards to Claim 13, Say teaches the first working electrode is located on a first wire, the second working electrode is located on a second wire, and the first and second wires are non-concentric (see entire document, for example Figs 2-11).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-6, 8-10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110024307A1 to Simpson et al. (Simpson '307) in view of US 20070213611 to Simpson et al. (Simpson '611). 

In regards to Claims 1, 3 and 4, Simpson '307 teaches a continuous analyte sensor, comprising: a first working electrode; a second working electrode (see entire document, for example Figs. 1A, 1B, and Abstract, first working electrode 150 and second working electrode 160); and a membrane comprising:  a first portion comprising a first enzyme, the first portion overlying at least part of the first working electrode and having a first permeability and a first enzymatic property;  a second portion comprising a second enzyme different than the first enzyme, the second portion overlying at least part of the second working electrode and having a second permeability and a second enzymatic property; and a third portion located between the first and second working electrodes, wherein the third portion has a third permeability and a third enzymatic property, wherein at least one of: the third permeability that differs from the first permeability and the second permeability, or the third enzymatic property differs from the first enzymatic property or the second enzymatic property (see entire document, for example para. 0205 "In one embodiment including first and second sensor elements with first and second membranes, respectively, the first and second membranes each comprise an enzyme (e.g., glucose oxidase) configured to generate hydrogen peroxide by reaction of glucose and oxygen with the enzyme, wherein the first and second sensor elements each comprise an electrode configured to measure at least some of the hydrogen peroxide generated within the first and second membranes. In certain of these embodiments, the first membrane is configured to consume more hydrogen peroxide than the second membrane system, for example, by providing in one of the membranes a hydrogen peroxide-consuming enzyme configured to reduce exogenous hydrogen peroxide originating from a source outside the sensor…… Advantageously, by configuring one membrane to consume more hydrogen peroxide than another membrane, the glucose-

Simpson '611 teaches the third membrane portion comprises a scavenging material, the scavenging material configured to scavenge at least a portion of a byproduct of a chemical reaction occurring at the first working electrode between an analyte and a reactant for the purpose of reducing noise and to substantially block and/or dilute interfering species (see entire document, for example para. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the analyte sensor system taught by Simpson '307 with a third membrane portion comprises a scavenging material, the scavenging material configured to scavenge at least a portion of a byproduct of a chemical reaction occurring at the first working electrode between an analyte and a reactant taught by Say '611 for the predictable purpose of reducing noise and to substantially block and/or dilute interfering species. Moreover, it would be routine optimization to position the scavenging material between the first and second working electrodes to optimize the purpose of reducing noise and to substantially block and/or dilute interfering species (see MPEP 2144.05, II. Routine Optimization).  

In regards to Claims 5 and 6, Simpson '307 teaches wherein the third enzymatic property is a content of a hydrophilic species in the third portion, the second enzymatic property is a content of a hydrophilic species in the second portion, and wherein the third portion has a lower content of the 

In regards to Claims 8-10, Simpson '307 teaches wherein the byproduct comprises hydrogen peroxide and the scavenging material comprises peroxidase or catalase and the scavenging material is deposited on the sensor using masking followed by dipping, or by selective spraying (see entire document, for example para. 0204 “In some sensors, membranes are configured to provide, to generate, or to consume hydrogen peroxide molecules, depending upon the relevant physiological range that the sensor is configured to measure. This arrangement, in turn provides for more accurate measurements. Membranes configured to consume hydrogen peroxide molecules include superoxide dismutase, catalase, horseradish, and/or like compounds." and para. 0179 and 0254).   

In regards to Claim 12, Simpson '307 teaches the third portion comprises a mechanical ring that encircle the membrane (see entire document, for example Fig. 1B). 

In regards to Claim 13, Simpson '307 teaches wherein the first working electrode is located on a first wire, the second working electrode is located on a second wire, and the first and second wires are non-concentric (see entire document, for example Fig. 1B).  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110024307A1 to Simpson et al. (Simpson '307) in view of US 20070213611 to Simpson et al. (Simpson '611) as applied to Claims 1, 3-6, 8-10, 12 and 13 above, in further view of US 20140296823 to Ward et al. (Ward).  In regards to Claim 11, Simpson modified teaches the essential features of the claimed invention, .  

Response to Amendments and Arguments
Applicant’s amendments and arguments filed November 1, 2021 have been fully considered. 
In response to the rejection under 35 USC 102 and 35 USC 103, Applicant argues Says and Simpson '307 fails to teach "wherein the third portion [of the membrane] comprises a scavenging material, the scavenging material configured to scavenge at least a portion of a byproduct of a chemical reaction occurring at the first working electrode between an analyte and a reactant". In regards to the rejection under 35 USC 102, Say teaches such limitation as discussed above. In regards to the rejection under 35 USC 103 of Simpson '307 in view of Say, Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


MITCHELL E. ALTER
Examiner
Art Unit 3791


/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791